Citation Nr: 1505045	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was previously remanded by the Board in December 2010 and April 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal was remanded by the Board in December 2010 and April 2013.  Both remands requested that the RO "conduct exhaustive development to ascertain the extent of the Veteran's asbestos exposure in service (and of any asbestos exposure pre or post service), and then make a formal fact-finding regarding the nature and extent of such exposures, as well as the Veteran's exposure to other known or alleged risk factors for COPD (to include cigarette smoking, exposure to diesel fuel in service, exposure to other environmental hazards postservice, etc.)."

While the Board recognizes the two previous remand requests for formal fact-finding by the RO, it finds upon further review of the record that additional development is not necessary for this aspect of the case.  This is so because review of the evidence of record reveals that in its December 2010 remand the Board stated "The October 2006 rating decision and June 2007 statement of the case (SOC) appear to concede that the Veteran had some (but minimal) exposure to asbestos in service."  Indeed, a reading of the October 2006 rating decision as well as the June 2007 SOC shows that both stated "Records show that your rate was an SHB3.  Records show that a Ship Serviceman had minimal exposure to asbestos."  In May 2006, during VA pulmonary clinical evaluation, the Veteran had reported asbestos exposure while aboard the USS MERCER due to spraying asbestos insulation and covering pipes with insulation.  

In view of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board concedes that the Veteran was exposed to asbestos during service.  See VA Adjudication and Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9) (h), "[a]s always, resolve reasonable doubt in the claimant's favor."  

Upon consideration of the aforementioned documentation and guidelines, the Board finds that the RO has substantially complied with that portion of the Board's previous December 2010 and April 2013 remand instructions requesting formal factual findings by the RO with respect to the Veteran's in-service asbestos exposure.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268, 271 (1998) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Remand for Supplemental Opinion Addressing COPD Due to Asbestos Exposure

Additionally, the December 2010 and April 2013 Board remands also requested that the Veteran be provided a respiratory diseases examination by a pulmonologist to determine the etiology of his COPD and specify whether or not the COPD is related to exposure to asbestos and/or other environmental hazards (such as cigarette smoking and in-service diesel fumes exposure).   

Pursuant to the Board's December 2010 remand, the Veteran attended a VA examination in February 2011.  The examiner did not have the claims file.  He diagnosed COPD, and found that the Veterans' COPD was not related to active service, to include asbestos or diesel fuel exposure, taking into consideration the Veteran's history of cigarette smoking and post-service unprotected exposure to dust particles while driving trucks loaded with uranium ore and dynamite.  In a January 2012 addendum opinion, the examiner opined that, after reviewing the claims file, his opinion was unchanged.  

As directed by the Board's April 2013 remand, the Veteran was examined by VA in July 2013.  The examiner noted the Veteran's history of exposure to asbestos and excessive amounts of diesel engine smoke from aboard ship.  He concluded that COPD was less likely as not incurred in or caused by service.  The rationale was that "Asbestosis is not evident on any of the veteran's chest x-rays.  He also has a significant history of smoking (about 45 pack years) and this is more likely than not the cause of his COPD as compared to his reported history of exposure to diesel exhaust fumes."  

The rationale provided by the examiner in July 2013-while addressing the etiology of the Veteran's COPD with respect to cigarette smoking and exposure to diesel exhaust smoke-did not address whether the Veteran's COPD was at least as likely as not related to in-service asbestos exposure.  Rather, the examiner found only that asbestosis was not evident on any chest X-ray.  

Hence, an addendum medical opinion is necessary addressing whether it is at least as likely as not that the Veteran's COPD is related to in-service exposure to asbestos.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such will ensure substantial compliance with the Board's December 2010 and April 2013 remand instructions.  Donnellan, 24 Vet. App. at 176; Stegall, 11 Vet. App. at 271; Dyment, 13 Vet. App. at 146-47.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any VA treatment records dated from January 2014 (the date of the most recent VA records) to the present.  

2. The AOJ should then refer the case to the VA examiner who conducted the July 2013 VA COPD examination (or a suitable substitute) for a supplemental medical opinion to address the issue of service connection for COPD due to asbestos exposure.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder.  The examiner should set forth the following opinion:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD is related to active service-specifically, exposure to asbestos (said exposure having been conceded by VA). 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  The AOJ must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO must implement corrective procedures at once.  

4. When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

